  Case 1:20-cv-01063-SOH Document 3              Filed 11/19/20 Page 1 of 3 PageID #: 4




IN THE UNITED STATES DISTRICT COURT WESTERN DISTRICT OF ARKANSAS
                        EL DORADO DIVISION

TELISA C. TYSON                                                          PLAINTIFF

                                 CASE NO. 1:20-CV-01063

LB AMFUEL, LLC                                                           DEFENDANT


                                       COMPLAINT

       Comes now, Plaintiff Telisa C. Tyson, by and through her attorneys, Allen P. Roberts,

P.A., and McMath Woods, P.A., and states the following as her Complaint:

                                          PARTIES

       1. Plaintiff Telisa C. Tyson is a citizen of the United States. She resides

in Columbia County, Arkansas.

       2. LB Amfuel, LLC (“Amfuel”) is a limited liability company organized under the laws

of the State of Delaware. Amfuel owns and operates Amfuel, whose principle place of business is

in Columbia County, Arkansas.

                                JURISDICTION AND VENUE

       3. This Court has personal jurisdiction over Tyson and Amfuel. Both are residents of

Arkansas.

       4. The court's jurisdiction is invoked pursuant to 28 U.S. C. § 1343 and 42 U.S.C. §

2000€, et seq.

       5. This civil rights action seeks to enforce rights provided pursuant to Title VII

of the 1964 Civil Rights Act, 42 U.S.C. § § 2000 € et seq. and 1981 and 1983 and the Age

Discrimination in Employment Act of 1967, 29 U.S.C. § 621 to 29 U.S.C. § 634 et seq., as

amended.
  Case 1:20-cv-01063-SOH Document 3                Filed 11/19/20 Page 2 of 3 PageID #: 5




         6. Venue for this action is in the Western District of this Court’s El Dorado

Division.

                                             FACTS

         7. Plaintiff was a Quality Control Receiving Inspector and Trainer at Amfuel until

her employment was terminated on December 17, 2019. She had been employed with

Amfuel since October 11, 1984.

         8. Plaintiff was assigned by defendant’s management to train a new employee. The

new employee, hired in October 2019, was a 33-year-old white female. During the

training, the trainee told plaintiff that plaintiff’s job was going to be trainee’s job.

         9. Because of her termination on December 17, 2019, on April 10, 2020, Ms. Tyson

timely filed a charge of unlawful discrimination due to her race or color, and her age, with the

Equal Employment Opportunity Commission (EEOC). The EEOC case number is 493-2020-

00679.

         10. Plaintiff received her Notice of Right to Sue, which was dated August 20, 2020, from

EEOC on August 26, 2020. Therefore, this complaint is being filed within ninety (90) days of

receipt of said notice.

         11. EEOC Charge No. 493-2020-00679, Exhibit 1, represents Ms. Tyson’s

charge that she was treated differently from other persons of her race and age and that

the actions were discriminatory in violation of Title VII and the Age Discrimination in

Employment Act of 1967.

         12. The actions by LB Amfuel LLC with respect to Ms. Tyson’s termination as

Quality Control Receiving Inspector and Trainer constitute disparate treatment. They are

due to Ms. Tyson’s race and age.
  Case 1:20-cv-01063-SOH Document 3                 Filed 11/19/20 Page 3 of 3 PageID #: 6




       13. Ms. Tyson has been subjected to unlawful discrimination due to race and age because

she was treated in a different manner from younger, white co-workers.

       WHEREFORE, Plaintiff Telisa C. Tyson prays that this matter be set for hearing before a

jury and that she thereafter be awarded the following relief in this matter:


       a)              a finding that LB Amfuel LLC violated Title VII and the Age
                       Discrimination in Employment Act of 1967 in discharging Ms. Tyson;

       b)              a finding that Defendants discharged Tyson in violation of public policy;

       c)              a judgment in favor of Tyson and against Defendants on all counts;

       d)              an award for compensatory damages, including back pay and front pay;

       e)              an award for reasonable attorney's fees and costs; and

       f)              all other relief to which Tyson is entitled.

                                              Respectfully submitted,


                                                  By: Allen P. Roberts
                                                     Allen P. Roberts (Ark. Bar No. 64036)
                                                     Allen P. Roberts, P.A.
                                                     325 Jefferson Street S.W.
                                                     P.O. Box 280
                                                     Camden, Arkansas 71711-0280
                                                     Telephone: 870.836.5310
                                                     Facsimile: 870.836.9662
                                                     E-mail: allen@aprobertslaw.com

                                                      and

                                                      John D. Coulter (Ark. Bar No. 98148)
                                                      McMath Woods P.A.
                                                      711 West Third Street
                                                      Little Rock, AR 72201
                                                      Telephone: 501-213-3556
                                                      Facsimile: 501-374-5118
                                                      E-mail: john@mcmathlaw.com

                                                      Attorneys for Plaintiff Telisa C. Tyson
